Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

This Confidential Separation Agreement (the “Agreement”) is made by and between
Renovis, Inc. (hereinafter, the “Company”) and Tito A. Serafini (“Serafini”)
(together referred to as “the Parties”) and is entered into as of December 22,
2006, effective the eighth day after Serafini’s signature without revocation
(the “Effective Date”).

WHEREAS, Serafini is a founder of the Company and is employed by the Company as
VP, Technology;

WHEREAS, Serafini has entered into with the Company an Amended and Restated
Employment Agreement dated September 15, 2006 (the “Employment Agreement”), an
Employee Proprietary Information and Inventions Agreement, and an Indemnity
Agreement dated April 8, 2005 (the “Indemnity Agreement”);

WHEREAS, the Company on April 21, 2000, May 9, 2002, March 18, 2003, August 22,
2003 and September 24, 2003 granted Serafini options to purchase an aggregate of
211,108 shares of the Company’s common stock (the “Stock Options”) subject to
the terms and conditions of the Company’s 2003 Stock Plan, the 2003 Equity
Incentive Plan, the 2000 Equity Incentive Plan, and related amendments thereto,
including any exhibits thereto (collectively, the “Plans”);

WHEREAS, the Company on February 9, 2005 and January 16, 2006 granted Serafini
options to purchase an aggregate of 85,000 shares of the Company’s common stock
(the “Underwater Stock Options”) subject to the terms and conditions of the
Company’s 2003 Stock Plan;

WHEREAS, the Company on June 9, 2000 granted Serafini 88,888 founders shares of
the Company’s common stock) subject to the terms and conditions of the Founders
Agreement.

WHEREAS, Serafini has tendered his resignation, and the Company accepts such
resignation effective as of January 3, 2007 (the “Separation Date”); and

WHEREAS, the Parties agree that Serafini’s resignation qualifies as a
“Constructive Termination” as defined in Paragraph 12(d) (3) of the Employment
Agreement.

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Employment/Consulting.

(a) Serafini’s employment as the Company’s VP, Technology will terminate on
January 3, 2007 (the Separation Date), at which time Serafini will be paid all
wages, including accrued, unused vacation, earned through the Separation Date.
Following the Separation Date, Serafini shall not be eligible for the accrual of
any employment benefits including, without

 

1

Confidential



--------------------------------------------------------------------------------

limitation, paid vacation. The Company shall promptly reimburse Serafini for all
business expenses submitted by him on or before February 1, 2007, in accordance
with the terms of the Company’s policy regarding such reimbursements. Effective
as of January 3, 2007 Serafini will no longer be an officer of the Company.

(b) From the Separation Date until such time as either party gives seven
(7) days’ notice of termination in writing (the “Consulting Period”), Serafini
will be available to reasonably assist the Company’s Senior Executives, during
regular business hours and at mutually agreeable times, for up to four (4) days
per month (the “Consulting Services”) through January 31, 2007. The Company will
promptly reimburse Serafini for pre-approved expenses incurred by him in
providing Consulting Services, in accordance with the Company’s expense
reimbursement policies. As compensation for any Consulting Services provided by
him, the Company shall pay him $8,000. At the mutual agreement of the Company
and Serafini, Serafini may provide, at the Company’s request, additional
Consulting Services to the Company from February 1, 2007 through June 30, 2007
at a rate of $2,000 per day.

2. Settlement Compensation.

(a) Cash. On the later of the Separation Date or the Effective Date, the Company
will pay Serafini in a lump sum, less all applicable taxes and other authorized
withholding, the equivalent of twelve (12) months’ of Serafini’s current gross
base monthly salary (in the gross amount of $264,500).

(b) Bonus Compensation for 2006 Calendar Year. On the later of the Separation
Date or the Effective Date, the Company will pay Serafini in a lump sum, less
all applicable taxes and other authorized withholding, the equivalent of a bonus
for the 2006 calendar year, in an amount determined by the Company, based in
part upon defined, measurable objectives, and in part upon the Company’s
assessment, in its sole discretion, of the value of Serafini’s contributions (in
the gross amount of $69,400.69).

(c) COBRA. Health coverage shall end on January 31, 2007. Thereafter, Serafini
may elect to continue to participate in the Company’s group health insurance
plans pursuant to COBRA. If Serafini elects COBRA coverage, the Company shall
pay his COBRA payments for up to twelve full months after his Separation Date,
or such earlier date as Serafini informs the Company in writing that he no
longer desires COBRA coverage. After such twelve month period, Serafini shall be
responsible for such payments through the end of the COBRA election period as
established under federal law.

(d) Stock Option Vesting and Acceleration of Stock Option Vesting. The Parties
agree that Serafini will have already vested as of the Separation Date in
306,695 (three hundred six thousand six hundred ninety five) shares of common
stock under the Stock Options (i.e., the Stock Options will have vested and
become exercisable with respect to an aggregate of 69,599 shares of common
stock, 306,695 vested less 228,145 already exercised). The parties further agree
that 8,951 (eight thousand nine hundred and fifty one) shares are subject to the
repurchase provisions of the 2003 Equity Incentive Plan as of January 3, 2007
because unvested options have been early exercised. Serafini has decided not to
exercise the Underwater Stock Options for any additional consideration and
therefore they will automatically return to the

 

2.



--------------------------------------------------------------------------------

Company on the Separation Date. As part of the Settlement Compensation, the
Company will waive its repurchase rights regarding the 8,951 shares subject to
repurchase and will accelerate the vesting of these shares. The Parties further
agree that as part of the Settlement Compensation, Serafini will additionally
vest in 34,245 (thirty four thousand two hundred forty five) shares of common
stock under the Stock Options, such vesting to occur immediately upon the later
of the Effective Date or the Separation Date. After taking into account the
foregoing accelerated vesting and the return of the underwater options, Serafini
shall have vested in a total of 299,996 (two hundred ninety nine thousand nine
hundred ninety six) shares of the Stock Options, allocated by stock option grant
in accordance with Exhibit A hereto.

(i) Serafini shall have until December 31, 2007 to exercise the vested Stock
Options. The Underwater Options shall expire and be unexercisable as of the
Effective Date.

(ii) From the date of this Agreement through the expiration of the exercise
period for the Stock Options, Serafini shall strictly comply with the Company’s
Insider Trading Policy, including, among other things, clearing all trades in
Company stock with the Company’s Compliance Officer. Promptly after any exercise
by Serafini of any Stock Options, one or more certificates representing the
shares with respect to which such Stock Options were exercised shall be
delivered to Serafini and shall be subject to such legends as are consistent
with the agreements to which Serafini is a party and the Securities Act of 1933,
as amended.

(iii) Except as expressly provided herein, all of the Stock Options shall
continue to be subject to all the other terms of the Plan.

(e) No Other Benefits. Serafini understands and acknowledges that he shall be
entitled to no separation benefits from the Company other than those expressly
set forth in this Section 2.

3. Releases of Claims.

(a) Serafini agrees that the Company’s obligations in this Agreement represents
settlement in full of all outstanding obligations owed to Serafini by (and any
and all actual and/or potential claims by Serafini against) the Company and its
predecessors, successors, divisions, subsidiaries, officers, managers,
supervisors, agents and employees. Serafini hereby fully and forever releases
the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (“collectively, the Company Releasees”),
from, and agrees not to sue concerning, or in any manner to institute, prosecute
or pursue (except to enforce the Agreement and related surviving rights), any
claim, complaint, charge, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Serafini may possess against any of the Company Releasees
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement.

(b) The Company, on its own behalf, and (to the fullest extent allowed) on
behalf of its divisions, subsidiaries, predecessor and successor corporations,
hereby fully and

 

3.



--------------------------------------------------------------------------------

forever releases Serafini and his respective heirs, family members, and
executors, agents, attorneys and assigns (collectively, the “Serafini
Releasees”), from, and agrees not to sue concerning, or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation
or cause of action relating to any matters of any kind, that the Company and/or
the Company Releasees may possess against Serafini and/or any of the Serafini
Releasees, arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement and that are known, or in the
exercise of reasonable diligence should be known to, the Company’s Board of
Directors.

(c) The above releases include, without limitation:

(i) any and all claims relating to or arising out of Serafini’s employment
relationship with the Company and the termination of that relationship (except
for any claims for indemnity arising under California law, the indemnification
provisions of the Company’s Certificate of Incorporation and Bylaws and the
Indemnity Agreement);

(ii) any and all claims relating to, or arising from, Serafini’s right to
purchase, or actual purchase of shares of stock of the Company;

(iii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment;
conversion;

(iv) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990;
the Fair Labor Standards Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the California Family Rights Act; the California Fair
Employment and Housing Act; and the California Labor Code;

(v) any and all claims for violation of the federal, or any state, constitution;

(vi) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vii) any claim for any loss, cost, damage, or expense arising out of any
dispute over either the non-withholding or other tax treatment only of any of
the proceeds paid to Serafini as a result of this Agreement; and

(viii) any and all claims for attorneys’ fees and costs, not paid herein.

 

4.



--------------------------------------------------------------------------------

(d) The Parties agree that the releases set forth in this Paragraph 4 shall be
and remain in effect in all respects as complete general releases as to the
matters released. These releases expressly do not extend to any obligations
incurred under (or excepted in) this Agreement.

(e) In accordance with the Older Workers Benefit Protection Act of 1990,
Serafini confirms that he has been advised of and is aware of the following:

(i) He has the right to consult with an attorney before signing this Agreement;

(ii) He has twenty-one (21) days from the date he receives a copy of this
Agreement to consider it;

(iii) He may waive the above-described twenty-one (21) day notice period by
signing this Agreement prior to the expiration of that notice period; and

(iv) He has seven (7) days after signing this Agreement to revoke his acceptance
of it, and this Agreement will not be effective until that revocation period has
expired. In order for the revocation to be effective, Serafini must provide
revocation in writing and delivered to either CEO or SVP-HR, Renovis, Inc, Two
Corporate Drive, South San Francisco, CA 94080, (650) 266-1533, (650) 745-0887
fax, on or before 5:00 p.m. on the seventh (7th) day after the date on which you
sign this Agreement.

4. Civil Code Section 1542 Waivers; Release Exceptions. Serafini represents that
he is not aware of any claim by him or by the Serafini Releasees against any of
the Company Releasees other than the claims that are released by this Agreement.
The Company represents that it is not aware of any claim by it or any other
third party against Serafini other than the claims that are released by this
Agreement. Each Party acknowledges that he/it has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each Party, being aware of said code section, agrees to expressly waive any
rights he/it may have there under, as well as under any other statute or common
law principles of similar effect. Nevertheless, none of the waivers and releases
in this Agreement shall waive, release, apply to and/or limit in any way either:
(1) Serafini’s legally-vested rights (if any) earned through the Separation Date
under any benefit plan of the Company (e.g., the Plan, 401(k) plan), pursuant to
any Company insurance policy(ies), and/or that are not waivable under applicable
law (e.g., regarding unemployment, workers compensation, or ERISA);
(2) Serafini’s right to indemnification, and to a defense from the Company, and
to be held harmless by the Company pursuant to the Indemnity Agreement and any
applicable insurance policy(ies), statute(s),

 

5.



--------------------------------------------------------------------------------

common law obligation(s), or otherwise; (3) claims that the Company has against
Serafini based upon facts not known to the Board of Directors of the Company as
of the Effective Date; (4) Serafini’s right to bring to the attention of the
Equal Employment Opportunity Commission claims of discrimination; provided,
however, that Serafini does release his right to secure any damages for alleged
discriminatory treatment; (5) either Party’s rights to enforce the Agreement;
and (6) either Party’s rights to raise claims for the other Party’s (and
associated releasees’) post-Effective Date activities.

5. Confidentiality. Except as permitted herein, the Parties agree to maintain in
complete confidence the terms of this Agreement (hereinafter collectively
referred to as “Separation Information”). Except as required by law or otherwise
permitted herein, Serafini may disclose Separation Information only to his
immediate family members, in any process to enforce (or defend against claimed
breaches of) the Agreement, Serafini’s legal counsel, accountant, financial
planner and any professional tax advisor, and must use reasonable efforts to
prevent disclosure of any Separation Information to all other third parties. The
Company agrees to disclose Separation Information only to the Board of Directors
and those Company executives determined by the Company to need such Separation
Information, designated deposition officers in response to valid subpoenas
issued to the Company, the Court and/or arbitrator in proceedings to enforce the
terms of this Agreement, the Company’s attorneys, accountants and any
professional tax advisor to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to provide tax
returns, in public filings by the Company with the Securities and Exchange
Commission to the extent necessary, or as otherwise required by business
necessity, and to the extent necessary to prevent disclosure of any Separation
Information to all other third parties. The Parties agree that they will not
otherwise publicize, directly or indirectly, any Separation Information, other
than to disclose words to the effect that “any issues have been settled to the
mutual satisfaction of all Parties,” “I can’t discuss that because of an
agreement.”

6. Confidential Information; Return of Company Property.

(a) Serafini hereby expressly confirms his continuing obligations to the Company
pursuant to the Employee Proprietary Information and Inventions Agreement (the
“Confidentiality Agreement”), attached as Exhibit B hereto, which
Confidentiality Agreement Serafini represents and warrants he executed during
the course of his employment, and the terms of which Serafini acknowledges and
agrees apply to the entire period of his employment.

(b) As agreed by Serafini and the Company, Serafini shall destroy or delete, on
his own time and at his own expense, no later than January 31, 2007 (and deliver
a schedule detailing such destruction) the following documents and materials:
(i) confidential information of any third party to which the Company owes a duty
of confidentiality; (ii) documents containing tables of chemical structures of
Company proprietary compounds that are not publicly available;
(iii) presentation materials for presentations to the Company Board of
Directors. The Company acknowledges and agrees that Serafini may retain:
(x) publicly available information from journals, trade publications, or data
bases; (y) Company business information and documents dating from prior to
January 2006; and (z) email and other correspondence that contain the Company’s
proprietary information or trade secrets. The Company shall have the right to
inspect all documents, files, and materials in Serafini’s

 

6.



--------------------------------------------------------------------------------

possession, including the equipment described in Section 6(c) below, and to
identify any additional documents or materials to be destroyed or deleted. To
the extent that Serafini, to his knowledge, has any originals, or sole copies,
of Company documents or files, such documents or files shall be returned to the
Company, and not deleted or destroyed.

(c) Serafini shall return to the Company on the Separation Date all equipment of
the Company in his possession or control. Notwithstanding the foregoing,
Serafini shall be allowed to retain his Company-issued laptop computer, PDAs,
old computers, and associated equipment currently in Serafini’s possession, such
as routers and monitors, after the Company has removed from such devices Company
information as set forth in Section 6(b) above.

7. No Cooperation. Serafini agrees that he will not act in any manner that is
intended to (and does) materially damage the business of the Company. The
Company agrees that it will not act in any manner that is intended to (and does)
materially damage Serafini. Each Party further agrees that he/it will not
knowingly counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the other Party, unless involuntarily
under a subpoena or other court order to do so. Each Party agrees both to
immediately notify the other Party upon receipt of any such subpoena or court
order related in any way to Serafini’s Company employment, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or court
order to the other Party. If approached by anyone for counsel or assistance in
the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by those third parties against the other Party,
the contacted Party shall state no more than that he/it cannot provide counsel
or voluntary assistance.

8. Cooperation in Future Investigations or Litigation. Serafini agrees to give
full cooperation, at the Company’s request, in any pending or future litigation,
arbitration or administrative proceeding or inquiry brought against the Company,
and in any investigation the Company or any government agency may conduct.
Serafini shall be reimbursed for all reasonable expenses incurred by him in
compliance with this paragraph. Notwithstanding the foregoing, the Company shall
have no obligation to pay Serafini for time spent and expenses incurred by him
in any pending or future litigation or arbitration which Serafini has initiated
or which has been initiated on his behalf.

9. Non-Disparagement. Serafini agrees to refrain from any defamation, libel or
slander of the Company, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Company. The Company
agrees that its Directors and Officers shall refrain from any defamation, libel
or slander of Serafini, and that the Company shall refrain from any tortious
interference with the contracts, relationships and prospective economic
advantage of Serafini.

10. No Admission of Liability. Each Party understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action taken by either Party, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by either Party of any fault or liability whatsoever
to the other Party or to any third party.

 

7.



--------------------------------------------------------------------------------

11. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

12. Authority. The Company represents and warrants that the undersigned have the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Serafini
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

13. No Representations. Each Party represents that he/it has consulted with or
has had the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Each Party
has not relied upon any representations or statements made by the other Party or
that Party’s agents which are not specifically set forth in this Agreement.

14. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision.

15. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, etc., plus reasonable attorneys’ fees,
incurred in connection with any such an action.

16. Entire Agreement. This Agreement and the surviving terms of the other
agreements referenced in it (as modified by this Agreement) represent the entire
agreement and understanding between the Company and Serafini concerning
Serafini’s separation from the Company and the events leading thereto and
associated therewith, and otherwise supersedes and replaces any and all prior
agreements and understandings concerning Serafini’s relationship with the
Company.

17. No Oral Modification. This Agreement may only be amended in writing signed
by Serafini and a duly authorized officer of the Company.

18. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice of law provisions.

19. Dispute Resolution. Unless otherwise prohibited by law or specified below,
all disputes, claims, and causes of action (including but not limited to any
claims of statutory discrimination of any type), in law or equity, arising from
or relating to this Agreement or its enforcement, performance, breach, or
interpretation, or to Serafini’s employment with the Company or the termination
of that employment, shall be resolved solely and exclusively by

 

8.



--------------------------------------------------------------------------------

final, binding and confidential arbitration before a single neutral arbitrator
through Judicial Arbitration & Mediation Services/Endispute, Inc. (“JAMS”) under
the then existing JAMS arbitration rules. Serafini understands and agrees that
this provision waives his right to a jury trial on these claims. This
arbitration shall be held in a mutually agreeable location or, if the parties
are unable to agree, a location selected by JAMS. Nothing in this section is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

20. Counterparts Facsimile. This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned, upon receipt of the original or faxed copy
of the counterpart signed by the other Party’s legal counsel.

21. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement; and

(e) This Agreement shall be binding upon the Parties and their respective
agents, successors, representatives, heirs, administrators and assigns.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        RENOVIS, INC. Dated: 12/22/06   By:  

/s/ Corey Goodman

    Corey Goodman, President and CEO Dated: 12/21/06  

/s/ Tito Serafini

  Tito Serafini

 

9.



--------------------------------------------------------------------------------

Exhibit A

 

January 3, 2007

   Shares Vested    306,695    Additional shares 12 months accelerated vesting
per employment agreement    43,196    Returned shares, vested and unvested, from
1/16/06 and 2/9/05 option grants    (85,000 – total 49,895 vested – 35,105
unvested)    TOTAL    299,996

Allocation by grant

  

Grant Date

  

Vested

NQ

   4/21/2000    55,555

FOUN

   6/9/2000    88,888

ISO

   5/9/2002    2,222

ISO

   3/18/2003    44,444

ISO

   8/22/2003    37,036

NQ

   8/22/2003    22,963

NQ

   9/24/2003    48,888

NQ

   2/9/2005    returned shares

ISO

   2/9/2005    returned shares

NQ

   1/16/2006    returned shares

ISO

   1/16/2006    returned shares    TOTAL    299,996

--------------------------------------------------------------------------------

* ISO status changes to NQ after 90 days from January 3, 2007 Separation Date.
Also, any ISOs exceeding the IRS limit will be converted to NQs upon
acceleration

 

10.



--------------------------------------------------------------------------------

Exhibit B

Renovis, Inc.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by Renovis, Inc. (the
“Company”), and the compensation now and hereafter paid to me, I hereby agree as
follows:

1. NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the

 

11.



--------------------------------------------------------------------------------

performance of my duties only information which is generally known and used by
persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention,
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

 

12.



--------------------------------------------------------------------------------

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the

 

13.



--------------------------------------------------------------------------------

Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in
                     County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under

 

14.



--------------------------------------------------------------------------------

this Agreement, will be effective unless in writing and signed by the party to
be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely:                     , 20__.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

  Dated:                      

 

  (Signature)  

 

  (Printed Name)   ACCEPTED AND AGREED TO:

 

  RENOVIS, INC.   By:  

 

  Name and Title:

MARLENE PERRY

SENIOR VICE PRESIDENT HUMAN RESOURCES

RENOVIS, INC.

2 CORPORATE DRIVE

SOUTH SAN FRANCISCO, CA 94080

Dated:                     

 

15.



--------------------------------------------------------------------------------

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

2. Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

By:  

 

  (PRINTED NAME OF EMPLOYEE) Date:  

 

 

WITNESSED BY:

 

MARLENE PERRY SENIOR VICE PRESIDENT OF HUMAN RESOURCES

 

A-1.



--------------------------------------------------------------------------------

EXHIBIT B

TO: Renovis, Inc.

 

FROM:

   

 

 

DATE:

   

 

 

SUBJECT: Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
[Company] (the “Company”) that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company:

¨ No inventions or improvements.

¨ See below:

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

¨  Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

Invention or Improvement   Party(ies)   Relationship

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

¨  Additional sheets attached.

Confidential

 

1